Order filed August 28, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00468-CV
                                   ____________

                   IN THE INTEREST OF K.A.P., A CHILD


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-57994

                                     ORDER

      According to information provided to this court, appellant may be attempting
to appeal a non-appealable order. Our records reflect that appellant is attempting to
appeal the denial of a Motion to Vacate for Want of Jurisdiction.

      The clerk’s record has not been filed in this appeal. The District Clerk has
informed this court that appellant did not pay for preparation of the clerk’s record.
In response to notices from this court, appellant filed a Statement of Inability to
Afford Payment of Costs.

      Appellant is deemed indigent for purposes of the appellate filing fee only. See
Tex. R. App. P. 20.1. Texas Rule of Civil Procedure 145 provides a procedure for a
party’s claim that the party is unable to afford costs for preparation of the appellate
record. In order to obtain the clerk’s record and reporter’s record without payment
of costs a party must file a Statement of Inability to Afford Payment of Court Costs
in the trial court.

       To determine our jurisdiction over this appeal, we issue the following order
for a partial clerk’s record.

       We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before September 12, 2018. The partial clerk’s record
shall contain (1) the judgment being appealed; (2) any motion for new trial, other
post-judgment motion, or request for findings of fact and conclusions of law; and
(3) the notice of appeal.



                                        PER CURIAM